EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Feng on 28 July 2021.

The application has been amended as follows: 
Claim 24 is cancelled.
Claims 18 and 21 are amended as follows:
18. A multi-wavelength semiconductor comb laser, comprising:
a silicon-on-insulator (SOI) substrate comprising a lower silicon layer, a buried silicon oxide layer (SiO2), and an upper silicon layer;
a first waveguide included in the upper silicon layer of the SOI substrate;
a quantum dot (QD) active gain region above the first waveguide defining an active section in a laser cavity of the comb laser;
a dispersion tuning section included in the laser cavity to tune total cavity dispersion of the comb laser, the first waveguide, QD active gain region, and dispersion tuning section forming a ring, the dispersion tuning section comprising a vertical slot waveguide, the vertical slot waveguide comprising a lower rail formed in the upper silicon layer of the SOI substrate having a plurality of 
wherein the dispersion tuning section is configured to adjust one or more of: a depth of one or more of the plurality of air gaps, one or more of the plurality of widths of the lower rail, a thickness of the dielectric layer, or a thickness of the cladding layer to tune total cavity dispersion of the comb laser, and
wherein the dispersion tuning section is configured to enable tuning of total cavity dispersion of the comb laser for broad comb operation in a wavelength range of 1.3 µm to 1.6 µm; and
a second waveguide to couple light into and out of the ring.

21. The multi-wavelength semiconductor laser comb of claim 18, wherein the lower rail of the vertical slot waveguide is formed between two air gaps, of the plurality of air gaps, in the upper silicon layer.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 18 are directed to a semiconductor ring laser emitting a comb of wavelengths that is composed of a quantum dot gain region above a waveguide within a SOI substrate. Particularly, the laser includes a dispersion tuning section in the form of a slot waveguide that has a plurality of widths along the length thereof and is composed of a lower rail in an upper silicon layer of the SOI substrate, a slot region formed of a dielectric layer, and an upper rail formed in a cladding layer above the dielectric layer.
Bowers et al. (Bowers, US Pub. 2008/0002929) is notable for teaching a laser device that is superficially similar to the proposed arrangement of the laser of claim 18. However, Bowers lacks a dispersion compensation section.
Thoma et al. (Thoma, US Pub. 2006/0039424) is notable for suggesting the use of a tuned dispersion section so as to minimize chromatic dispersion and thereby allow operation in a plurality of modes. However, the laser of Thoma is in a different format and does not structure the dispersion tuning section in the manner claimed.
Zhang et al. (Zhang, US Patent 9,110,219) is notable for teaching a slot waveguide formed of a lower rail, a dielectric slot, and an upper rail with the physical parameters thereof adjusting the dispersion characteristics of the slot waveguide. However, the slot waveguide thereof exhibits only a single width along the length of the waveguide.
Since the prior art does not suggest use of a slot waveguide having a plurality of widths for the purpose of dispersion compensation, it is determined that it would not have been obvious to one of ordinary skill in the art to form a dispersion tuning section in the form of a slot waveguide having a plurality of widths as claimed. As such, claim 18 is allowed.

Claims 19 through 23 each properly depend from claims 18 and inherit all requirements thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828